
Exhibit 10.1

INTEGRATED BIOPHARMA, INC.
 
5.0% PROMISSORY NOTE
 
THIS 5.0% PROMISSORY NOTE (THIS “NOTE”) DOES NOT REQUIRE PHYSICAL SURRENDER
HEREOF IN ORDER TO EFFECT A PARTIAL PAYMENT HEREOF. ACCORDINGLY, THE OUTSTANDING
PRINCIPAL AMOUNT OF THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT SHOWN BELOW.


Issue Date:  November 24,
2009                                                                                                                     $300,000.00
 
FOR VALUE RECEIVED, MANHATTAN DRUG COMPANY, a New York Corporation (the
“Company”), hereby promises to pay to the order of CD FINANCIAL, LLC, a Florida
Limited Liabilty Corporation, or its permitted successors or assigns (the
“Holder”), the sum of THREE HUNDRED THOUSAND DOLLARS ($300,000.00) in same day
funds, on or before November 24, 2010 (the “Maturity Date”).
Except as permitted or required under Sections 4 and 5, the Company shall not
have the right to prepay any principal of this Note.
 
The following terms shall apply to this Note:
 
1.           DEFINITIONS.
 
(a)           Defined Terms.  When used herein, the terms below shall have the
respective meanings indicated:
 
“Acceleration Notice” has the meaning set forth in Section 4 of this Note.
 
“Change of Control” means the existence, occurrence, public announcement or
entering into an agreement contemplating of any of the following: (a) the sale,
conveyance or disposition of all or substantially all of the assets of the
Company to any Person, (b) the sale, conveyance or disposition of all or
substantially all of the assets of any Company Subsidiary to a Person other than
the Company or another Company; (c) the effectuation of a transaction or series
of transactions in which more than fifty percent (50%) of the equity or voting
power of the Company is disposed of; (d) the effectuation of a transaction or
series of transactions in which any of the equity or voting power of any Company
Subsidiary is disposed to a Person other than the Company or another Company
Subsidiary; (e) the consolidation, merger or other business combination of the
Company with or into any other entity, immediately following which the prior
stockholders of the Company fail to own, directly or indirectly, at least fifty
percent (50%) of the surviving entity; (f) the consolidation, merger or other
business combination of any Company Subsidiary with or into any other entity
other than the Company or another Company Subsidiary; (g) a transaction or
series of transactions in which any Person or group (other than pursuant to an
agreement between current affiliates of the Company) acquires more than fifty
percent (50%) of the equity or voting power of the Company; (h) a transaction or
series of transactions in which any Person or group (other than the Company or a
Company Subsidiary acquires any of the voting equity of a Company Subsidiary;
and (i) the Continuing Directors do not at any time constitute at least a
majority of the Board of Directors of the Company.

--------------------------------------------------------------------------------

 
 “Continuing Director” means, at any date, a member of the Board of Directors
(i) who was a member of such board on the Execution Date or (ii) who was
nominated or elected by at least a majority of the directors who were Continuing
Directors at the time of such nomination or election or whose election to the
Board of Directors was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or such lesser number comprising a majority of a nominating committee
if authority for such nominations or elections has been delegated to a
nominating committee whose authority and composition have been approved by at
least a majority of the directors who were Continuing Directors at the time such
committee was formed.
 
“Default Interest Rate” means the lower of eighteen (12%) per annum and the
maximum rate permitted by applicable Governmental Requirements.
 
“Event of Default” means the occurrence of any of the following events:
 
(i)           a Liquidation Event occurs or is publicly announced;
 
(ii)           the Company fails to make any payment of principal or interest on
this Note as and when due, and such payment remains unpaid for two (2) Business
Days following such due date;
 
(iii)           other than a breach described in clause (ii) above, the Company
or any Company Subsidiary breaches or provides notice of its intent to breach
any material term or condition of this Note and such breach continues for a
period of five (5) Business Days following written notice thereof from the
Holder; or
 
(iv)           a default occurs or is declared, or any amounts are accelerated,
under or with respect to any instrument that evidences Debt of the Company or
any Company Subsidiary in a principal amount exceeding $50,000.
 
“Interest” has the meaning set forth in Section 2(a) of this Note.
 
“Issue Date” means the date of this Note as set forth on the first page of this
Note.
 
“Liquidation Event” means where (i) the Company or any Company Subsidiary shall
make a general assignment for the benefit of creditors or consent to the
appointment of a receiver, liquidator, custodian, or similar official of all or
substantially all of its properties, or any such official is placed in control
of such properties, or the Company or any Company Subsidiary shall commence any
action or proceeding or take advantage of or file under any federal or state
insolvency statute, including, without limitation, the United States Bankruptcy
Code, seeking to have an order for relief entered with respect to it or seeking
adjudication as a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, liquidation, dissolution, administration, a voluntary arrangement,
or other relief with respect to it or its debts; or (ii) there shall be
commenced against the Company or any Company Subsidiary any action or proceeding
of the nature referred to in clause (i) above or seeking issuance of a warrant
of attachment, execution, distraint, or similar process against all or any
substantial part of its property, which results in the entry of an order for
relief which remains undismissed, undischarged or unbonded for a period of sixty
(60) days; or (iii) there is initiated the dissolution or other winding up of
the Company or any material Company Subsidiary, whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy proceedings; or (iv) there
is initiated any assignment for the benefit of creditors or any marshalling of
the material assets or material liabilities of the Company or any Company
Subsidiary.
 
2

--------------------------------------------------------------------------------


“Maturity Date” has the meaning set forth in the preamble of this Note.
 
“Prepayment Notice” has the meaning set forth in Section 5 of this Note.
 
2.           PAYMENT OF PRINCIPAL AND INTEREST.
 
(a)           Interest.  This Note shall bear interest on the unpaid principal
amount hereof (“Interest”) at an annual rate equal to five percent (5.0%),
computed on the basis of a 365-day year and calculated using the actual number
of days elapsed since and including the Issue Date or the date on which Interest
was most recently paid, as the case may be (but excluding the day on which the
unpaid principal amount hereof is paid in full).  Interest shall be paid in
accordance with Section 2(b).
 
(b)           Interest Payments.  The Company shall, upon repayment of principal
of this Note, pay all accrued interest as calculated in accordance with Section
2(a) above.
 
(c)           Payment on Maturity Date.  The outstanding principal amount of
this Note plus all accrued and unpaid Interest (including default interest (if
any)) hereon, plus all other amounts due hereunder, shall be paid in full on the
Maturity Date or earlier as provided in Section 5 .
 
(d)           Default Interest.  Any amount of principal or Interest that is not
paid as and when due in accordance with this Note shall bear interest at the
Default Interest Rate, compounded monthly, until paid.
 
(e)           Payment in Cash.  All payments of principal and Interest
(including default interest (if any)) on this Note shall be paid in cash by wire
transfer of immediately available funds.
 
4.           EVENTS OF DEFAULT; CHANGE OF CONTROL.
 
In the event that an Event of Default or a Change of Control occurs, the Holder
shall have the right, upon written notice to the Company (an “Acceleration
Notice”), to (i) accelerate the payment of all unpaid principal and accrued and
unpaid Interest (including default interest (if any)) on this Note, and (ii)
receive from the Company an amount equal to the sum of all of the amounts
described in the preceding clause (i) in same day funds on the payment date
specified in the Acceleration Notice, provided such date must be at least two
(2) Business Days following the date on which the Acceleration Notice is
delivered to the Company.
 
3
 

--------------------------------------------------------------------------------


 
5.           MISCELLANEOUS.
 
(a)           Failure to Exercise Rights not Waiver.  No failure or delay on the
part of the Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude any other or further exercise
thereof. All rights and remedies of the Holder hereunder are cumulative and not
exclusive of any rights or remedies otherwise available. In the event that the
Company does not pay any amount under this Note when such amount becomes due,
the Company shall bear all costs incurred by the Holder in collecting such
amount, including without limitation reasonable legal fees and expenses.
 
(b)           Notices. Any notice, demand or request required or permitted to be
given by the Company or the Holder pursuant to the terms of this Note shall be
in writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to an overnight courier and (iii) on the Business Day actually received
if deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:
 
If to the Company:
 
Integrated BioPharma, Inc.
225 Long Avenue
Hillside, New Jersey 07205
Attn: Chief Executive Officer
Tel: (973) 926-0816
Fax: (973) 926-1735
 
 
4

--------------------------------------------------------------------------------




with a copy (which shall not constitute notice) to:
 
Herrick, Feinstein LLP
One Gateway Center
Newark, NJ  07102
Attn: Daniel A. Swick
Tel: (973)-274-2010
Fax: (973)-274-6401
 
and if to the Holder,
 
CDS Holdings Group LLC
3299 NW 2nd Avenue
Boca Raton, FL  33431
William Milmoe
Tel:  (561) 278-1169
Fax: (561) 278-6930


(c)           Amendments and Waivers.  No amendment to this Note may be made or
given except pursuant to a written instrument executed by the Company and by the
Holder.  No waiver of any provision of this Note may be made except pursuant to
a written instrument executed by the party against whom such waiver is sought to
be enforced.  Any waiver given pursuant hereto shall be effective only in the
specific instance and for the specific purpose for which given.
 
(d)           Transfer of Note.  The Holder may sell, transfer or otherwise
dispose of all or any part of this Note (including without limitation pursuant
to a pledge) to any Person as long as such sale, transfer or disposition is in
compliance with applicable Governmental Requirements, and is otherwise made in
accordance with the applicable provisions of the Securities Purchase
Agreement.  From and after the date of any such sale, transfer or disposition,
the transferee hereof shall be deemed to be the holder of a Note in the
principal amount acquired by such transferee, and the Company shall, as promptly
as practicable, issue and deliver to such transferee a new Note identical in all
respects to this Note, in the name of such transferee, against surrender of this
Note or as otherwise specified in Section 6(e) of this Note.  The Company shall
be entitled to treat the original Holder as the holder of this entire Note
unless and until it receives written notice of the sale, transfer or disposition
hereof.
 
(e)           Lost or Stolen Note.  Upon receipt by the Company of evidence of
the loss, theft, destruction or mutilation of this Note, and (in the case of
loss, theft or destruction) of indemnity or security reasonably satisfactory to
the Company, and upon surrender and cancellation of the Note, if mutilated, the
Company shall execute and deliver to the Holder a new Note identical in all
respects to this Note.
 
(f)           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York.
 
 
5
 

--------------------------------------------------------------------------------


 
(g)           Successors and Assigns.  The terms and conditions of this Note
shall inure to the benefit of and be binding upon the respective successors
(whether by merger or otherwise) and permitted assigns of the Company and the
Holder. The Company may not assign its rights or obligations under this Note
except as specifically required or permitted pursuant to the terms hereof.
 
(h)           Usury.  This Note is subject to the express condition that at no
time shall the Company be obligated or required to pay interest hereunder at a
rate which could subject the Holder to either civil or criminal liability as a
result of being in excess of the maximum interest rate which the Company is
permitted by applicable law to contract or agree to pay.  If by the terms of
this Note, the Company is at any time required or obligated to pay interest
hereunder at a rate in excess of such maximum rate, the rate of interest under
this Note shall be deemed to be immediately reduced to such maximum rate and the
interest payable shall be computed at such maximum rate and all prior interest
payments in excess of such maximum rate shall be applied and shall be deemed to
have been payments in reduction of the principal balance of this Note. 
 
[Signature Page to Follow]
 
 
6

--------------------------------------------------------------------------------


 
 


IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name by
its duly authorized officer on the date first above written.
 
MANHATTAN DRUG COMPANY
 
By:  /s/ E. Gerald Kay                                     
Name:  E GERALD KAY
Title:  Chief Executive Officer